DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claim 17 has been amended and will be addressed accordingly. 
Claim 11 was inadvertently left out in the rejection body and therefore will be addressed accordingly in this Office Action. 
Applicant’s amendment of March 29, 2021 overcomes the following objection/rejection(s) from the last Office Action of January 8, 2021:
Objections to the specification for various informalities
Response to Arguments
Remarks, page 17-19:
Regarding claim 1, applicant argues Brinks fails to disclose generating a displacement versus time curve by operations including, for each time interval bin, computing a statistical displacement metric of the LORs or projections that both are binned in the time interval bin and intersect the motion assessment volume.  Examiner respectfully disagrees for the following reasons. 
Claim 1, as mentioned recites reconstructing emission imaging data to generate a reconstructed image, however the generation of the displacement versus time curve as note in claim 1 does not explicitly state which piece of data this is occurring on. Claim 1 mentions only that the displacement versus time curve be generated by statistical metrics coming from LORs or projections that are both binned in the time interval bin and intersect the motion assessment volume. The claim does not expressly state that the displacement versus time curve is not generated using the reconstructed image data.
Regarding claim 2, applicant argues Feng 1 discloses estimating motion by rebinning data of the time intervals into 3D sonograms and determining the expectation and variance in three dimensions. The applicant further explains in the approach of Feng 2, there is no motion assessment volume identified and the statistical displacement metric is computed for the 3D sonogram, not for LORs or projections that are both binned in the time intevcal and intersect a motion assessment volume. Examiner respectfully disagrees for the following reasons: the examiner did not allege including Feng 2 in the analysis of claim 2. The examiner established obviousness based off of the combination of Feng 1 and Brinks. Additionally, Feng 1 discloses “data-driven approach using list mode data without reconstruction were proposed for the detection of respiratory cardiac motion, in which case the center of mass or total count over time were estimated and converted to respiratory or cardiac motion signals” (page 1, right column). Feng 1 then further cites out to references 7 and 8 from their document, representing other list-move gating methods.
Regarding claim 3, applicant argues Brinks nor Feng 1 disclose the LORs are both in the binned time interval bin and intersect the motion assessment volume.  Examiner respectfully disagrees for the following reasons.  Brinks discloses binning the emission imaging data into time interval bins based on time stamps of the LORs or projections (see references in claim 1), and Feng 1 discloses “the center of mass or total count over time were estimated and converted to respiratory or cardiac motion signals” (page 1, right column). Thus combining the two due to obviousness as previously stated would mean that the statistical displacement metric is a total count of the LORs or projections that both are binned in the time interval bin and intersect the motion assessment volume.
Regarding claim 6, applicant argues Brinks fails to provide any hint or suggestion leading to the solution according to the invention, and further that there is no additional step of selecting a motion assessment volume to encompass or overlap the motion assessment feature (Remarks, page 19-20). Examiner respectfully disagrees for the following reasons: Brinks selects a motion assessment volume in figure 2, element 54. Additionally in paragraph 0045, Brinks discloses “a ROI adjuster 54 adjusts a nominal ROI 56 based on an estimated positional characteristic 58 to generate an adjusted ROI.” Thus, the examiner disagrees that “the method processed by using the original ROI” (Remarks, page 19) as the ROI is further adjusted to select a motion assessment volume, that encompasses or overlaps the motion assessment feature. Additionally, the applicant argues that brinks teaches away from a data driven approach, however the applicant disagrees. Brinks states, “As already noted, the estimated positional characteristic 58 can be obtained in various ways” (paragraph 0048) then Brinks further discloses various ways the positional characteristic can be obtained, these are not limiting, nor are they teaching away from the applicant’s claimed invention.
Regarding claim 17, applicant argues the same reasoning argued for claim 6 (Remarks, page 19-20). Examiner respectfully disagrees for the same reasons as stated regarding claim 6. 
Regarding claim 18, applicant argues the same reasoning argued for claim 1 (Remarks, page 17-18). Examiner respectfully disagrees for the same reasons as stated regarding claim 1.
Regarding claim 22, applicant argues the same reasoning argued for claim 1 (Remarks, page 17-18). Examiner respectfully disagrees for the same reasons as stated regarding claim 2.
Regarding claim 23, applicant argues the same reasoning argued for claim 2 (Remarks, page 18-19). Examiner respectfully disagrees for the same reasons as stated regarding claim 2 below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8, 10, 12, 16, 17, 18, 19, 22, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0081068 to Brinks et al. (hereinafter Brinks).
Regarding independent claim 1, Brinks discloses an emission imaging data processing device comprising:
an electronic processor (figure 1, element 40, para 0042 “a user interface, such as an illustrated computer”); and
a non-transitory storage medium storing instructions readable and executable by the electronic processor to perform a respiratory motion estimation method (Figure 1, element 40, para 0042 “a user interface, such as an illustrated computer”) including:
reconstructing emission imaging data to generate a reconstructed image wherein the emission imaging data comprises lines of response (LORs) acquired by a positron emission tomography (PET) imaging device or projections acquired by a gamma camera (figure 2, elements 22 and 50, para 0041 ‘assesses the number of such LOR’s in each time interval that are identified by the ROI identification module 22”, para 0045 “a low resolution image reconstruction module 50 employs an unfiltered backprojection algorithm”);
(figure 2, element 54, para 0045 “A ROI adjuster 54 adjusts a nominal ROI 56 based on an estimated positional characteristic 58 to generate an adjusted ROI 60”);
binning the emission imaging data into time interval bins based on time stamps of the LORs or projections (Figure 2, element 20, para 0055 “temporal information stored with the LOR's to generate LOR's grouped into time intervals 20”); and
generating a displacement versus time curve (Figure 2, element 24, paragraph 0033 “a positional characteristic determination module 24”) by operations including (figure 6, element 24), for each time interval bin, computing a statistical displacement metric of the LORs (figure 6, element 102, paragraph 0059 “center-of-mass-positional characteristic”) or projections that both are binned in the time interval bin (figure 6, element TIS, paragraph 0044 “A time interval selector TIS selects a time interval for processing by the ROI identification module 22, and repeats the selection for each time interval”) and intersect the motion assessment volume (paragraph 0063, “For example, the criterion for a LOR to contribute to image content within the ROI may be that the LOR intersect or pass through the ROI”).
	Regarding dependent claim 4, Brinks discloses the base claim and that the statistical displacement metric is a center-of-mass of the LORs or projections that both are binned in the time interval bin and intersect the motion assessment volume (figure 6, element 102, paragraph 0059 “center-of-mass-positional characteristic”)
Regarding dependent claim 6, Brinks discloses the determining of the motion assessment volume using the reconstructed image includes:
identifying a motion assessment image feature in the reconstructed image (figure 3, RIS “select ROI for processing”); and
selecting the motion assessment volume to encompass or overlap the motion assessment image feature (figure 4, paragraph 0049 “FIG. 4 diagrammatically illustrates components of an anatomical model comprising a seventeen-component deformable mesh model 72 of a four-chambered heart such as a human or other mammilian heart); wherein no boundary of the motion assessment volume is selected to coincide with any boundary of the motion assessment image feature (figure 4, paragraph 0049 “the components of the deformable mesh model 72 are suitably adjusted using iterative deformable mesh fitting techniques to match corresponding cardiac regions).
Regarding dependent claim 8, Brinks discloses the motion assessment image feature is a lung and the motion assessment volume is selected to be intersected by or at least partially encompass a boundary between the lung and a thoracic diaphragm; wherein the motion assessment volume is selected by expanding the boundary between the lung and the thoracic diaphragm (figure 4, paragraph 0049 “FIG. 4 diagrammatically illustrates components of an anatomical model comprising a seventeen-component deformable mesh model 72 of a four-chambered heart such as a human or other mammilian heart).
Regarding dependent claim 10, Brinks discloses the identifying of a motion assessment image feature includes:
identifying a plurality of candidate image features in the reconstructed image (figure 2, element 54, para 0045 “A ROI adjuster 54 adjusts a nominal ROI 56 based on an estimated positional characteristic 58 to generate an adjusted ROI 60”) ;
computing a statistical measure for each candidate image feature (figure 6, element 102, paragraph 0059 “center-of-mass-positional characteristic”); and
selecting the motion assessment image feature from the plurality of candidate image features based on the computed statistical measures for the candidate image features (Figure 3, element 74 “plurality of ROIs”, and RIS “select ROI for processing”).
Regarding dependent claim 12, Brinks discloses the base claim and the reconstructing of the emission imaging data to generate the reconstructed image does not use an attenuation map to correct for attenuation (paragraph 45 “A low resolution image reconstruction module 50 employs an unfiltered backprojection algorithm”).
Regarding dependent claim 16, Brinks discloses the motion assessment volume comprises two or more constituent volumes (figure 3, element 74, paragraph 0049 “to identify one or more, and typically a plurality, of ROI 74” ) and the displacement versus time curve (figure 2, element 24, paragraph 0033 “a positional characteristic determination module 24”) is generated by operations including, for each time interval bin, computing a statistical displacement metric for each constituent volume (figure 6, element 102, paragraph 0059 “center-of-mass-positional characteristic”) and combining the statistical displacement metrics for the constituent volumes (figure 7, element 116).
Regarding independent claim 17, Brinks discloses a non-transitory storage medium corresponding to the device claim 1, thus the rejection of claim 1 is equally applicable here (paragraph 0042, implementation of the device by executing a computer program). 
Regarding dependent claim 18, Brinks discloses a non-transitory storage medium corresponding to the device claim 1, thus the rejection of claim 1 is equally applicable here (paragraph 0042, implementation of the device by executing a computer program).
Regarding dependent claim 19, Brinks discloses a non-transitory storage medium corresponding to the device claim 1, thus the rejection of claim 1 is equally applicable here (paragraph 0042, implementation of the device by executing a computer program).
Regarding independent claim 22, Brinks discloses an emission imaging data processing method comprising:
reconstructing emission imaging data to generate a reconstructed image wherein the emission imaging data comprises lines of response (LORs) acquired by a positron emission tomography (PET) imaging device or projections acquired by a gamma camera (Figure 2, elements 22 and 50, para 0041 ‘assesses the number of such LOR’s in each time interval that are identified by the ROI identification module 22”, para 0045 “a low resolution image reconstruction module 50 employs an unfiltered backprojection algorithm”);
identifying a motion assessment image feature in the reconstructed image (Figure 2, element 54, para 0045 “A ROI adjuster 54 adjusts a nominal ROI 56 based on an estimated positional characteristic 58 to generate an adjusted ROI 60”);
binning the emission imaging data into time interval bins based on time stamps of the LORs or projections (Figure 2, element 20, para 0055 “temporal information stored with the LOR's to generate LOR's grouped into time intervals 20”); and
generating a displacement versus time curve (Figure 2, element 24, paragraph 0033 “a positional characteristic determination module 24”) representing motion of the motion assessment image feature by computing a displacement metric of the motion assessment image feature for each time interval bin (figure 6, element TIS, paragraph 0044 “A time interval selector TIS selects a time interval for processing by the ROI identification module 22, and repeats the selection for each time interval”).
Regarding dependent claim 24, Brinks discloses the imaging data processing method further comprising:
selecting a motion assessment volume that overlaps or encompasses the motion assessment image feature, the motion assessment volume spanning a group of voxels of the reconstructed image (claim 7);
wherein the displacement metric of the motion assessment image feature for each time interval bin is computed as a statistical displacement metric of the LORs or projections that both are binned in the time interval bin and intersect the motion assessment volume (claim 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5, 11, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brinks in view of Feng, Tao et al. (FENG, Tao ET AL: "Real-time data-driven rigid motion detection and correction for brain scan with listmode PET", 2016 IEEE NUCLEAR SCIENCE SYMPOSIUM, MEDICAL IMAGING CONFERENCE AND ROOM-TEMPERATURE SEMICONDUCTOR DETECTOR WORKSHOP (NSS/ MIC/RTSD), IEEE, 29 October 2016) (hereinafter Feng 1).
Regarding dependent claim 2, Brinks discloses the base claim, but fails to disclose generating of the displacement versus time curve does not include performing any image reconstruction operation. 
Feng 1 teaches generating of the displacement versus time curve does not include performing any image reconstruction operation (Page 1, right hand column, paragraph 2 “data-driven approach using list mode data without reconstruction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the displacement versus time curve, without reconstruction in order to detect respiratory or cardiac motion signals (Page 1, right hand column, paragraph 3-4 in order to “making it possible to detect and compensate patient motion in real time”)
Regarding dependent claim 3, Brinks discloses the base claim, but fails to disclose the statistical displacement metric is a total count of the LORs or projections that both are binned in the time interval bin and intersect the motion assessment volume.
Feng 1 teaches the statistical displacement metric is a total count of the LORs or projections that both are binned in the time interval bin and intersect the motion assessment volume (page 1, right hand column, paragraph 3 “the center of mass or total count over time were estimated and converted to respiratory or cardiac motion signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the total count of the LORs to detect patient voluntary motion (page 1, right hand column, paragraph 3).
Regarding dependent claim 5, Brinks teaches the emission imaging data comprises LORs with time-of-flight (TOF) localization acquired by a TOF-PET imaging device and the computing of the statistical displacement metric includes weighting each LOR that intersects the motion assessment volume by a probability, determined from TOF localization of the LOR, that the LOR originated in the motion assessment volume (paragraph 0032 “For TOF-PET data, the temporal information is preferably also considered in identifying LOR's that contribute to image content in the ROI. For example, in one suitable criterion only LOR's whose electron-hole annihilation event probability peak lies within the ROI are considered to contribute to image content in the ROI.).
Regarding dependent claim 11, Brinks fails to explicitly disclose wherein the statistical measure for each candidate image feature comprises at least one of an average image intensity of the candidate image feature in the reconstructed image and a maximum image intensity gradient of the candidate image feature. However, Brinks discloses, “TOF information is also stored… or other statistical measure indicative of the uncertainty or confidence interval (paragraph 0004)” and “identifying a center-of-mass of intensity of the approximate image (paragraph 0008).” Thus, it would be obvious to one of ordinary skill in the art at the time of the claimed invention to gather varying data points to include the average and maximum image intensities. Additionally, average image intensity and maximum image intensities of a candidate image feature in a reconstructed image are well known in the art.
Regarding dependent claim 14, Brinks discloses reconstructing of the sub-set of the emission imaging data corresponding to the respiratory gating interval to generate the reconstructed image corresponding to the respiratory gating interval includes performing attenuation correction using an attenuation map (paragraph 55). 
Regarding dependent claim 23, Brinks discloses the base claim, but fails to disclose the displacement metric of the motion assessment image feature is computed as a statistical displacement metric for each time interval bin without performing any image reconstruction operation.
Feng 1 discloses the displacement metric of the motion assessment image feature is computed as a statistical displacement metric for each time interval bin without performing any image reconstruction operation (Page 1, right hand column, paragraph 3 “data-driven approach using list mode data without reconstruction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a data-driven approach which does not involve image reconstruction in order to detect patient voluntary motion (Page 1, right hand column, paragraph 3).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brinks in view of Feng Tao (FENG, Tao ET AL: "Real-time data-driven respiratory gating with optimized automatic VOI selection", 2016 IEEE NUCLEAR SCIENCE SYMPOSIUM, MEDICAL IMAGING CONFERENCE AND ROOM-TEMPERATURE SEMICONDUCTOR DETECTOR WORKSHOP (NSS/ MIC/RTSD), IEEE, 29 October 2016) (hereinafter Feng 2).
Regarding dependent claim 13, Brinks discloses the base claim, but fails to disclose the non-transitory storage medium further stores instructions readable and executable by the electronic processor to perform a gated image reconstruction process including:
selecting a sub-set of the emission imaging data corresponding to a respiratory gating interval using the displacement versus time curve  generated by the respiratory motion estimation method and the time stamps of the LORs or projections; and
reconstructing the sub-set of the emission imaging data corresponding to the respiratory gating interval to generate a reconstructed image corresponding to the respiratory gating interval.
Feng 2 discloses the non-transitory storage medium further stores instructions readable and executable by the electronic processor to perform a gated image reconstruction process including:
selecting a sub-set of the emission imaging data corresponding to a respiratory gating interval using the displacement versus time curve generated by the respiratory motion estimation method and the time stamps of the LORs or projections (page 3, lefthand column “with the acquired motion signal, amplitude-based respiratory gating was applied on the listmode data”) ; and
reconstructing the sub-set of the emission imaging data corresponding to the respiratory gating interval to generate a reconstructed image corresponding to the respiratory gating interval (page 3, right hand column, “With the acquired translational and rotational information, patient motion can be detected and the listmode data can be corrected in real time,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method in Brinks with Feng 2 in order to output an image with less motion artifacts (abstract). 
Regarding dependent claim 15, Brinks fails to teach an emission imaging data processing device as set forth in claim 13. Feng 2 discloses an emission imaging data processing device as set forth in claim 13 (analysis above).  Brinks further discloses a positron emission tomography (PET) imaging device or a gamma camera configured to acquire the emission imaging data (figure 1, element 10, paragraph 0028 “with reference to FIG. 1, a radiological imager 10 such as an illustrated positron emission tomography (PET) scanner, or a single photon emission computed tomography (SPECT) imager such as a gamma camera);
and a display operatively connected with the emission imaging data processing device to display the reconstructed image corresponding to the respiratory gating interval (figure 1, element 42, paragraph 0042 “A user interface, such as an illustrated computer 40, includes a display 42 for displaying the high resolution reconstructed image output)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668